Name: Commission Regulation (EC) No 1354/2004 of 26 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  EU finance;  prices
 Date Published: nan

 27.7.2004 EN Official Journal of the European Union L 251/3 COMMISSION REGULATION (EC) No 1354/2004 of 26 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 26 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 096 42,5 999 42,5 0707 00 05 052 83,4 092 101,8 999 92,6 0709 90 70 052 76,5 999 76,5 0805 50 10 382 64,7 388 55,6 508 39,2 524 54,5 528 49,8 999 52,8 0806 10 10 052 151,8 220 122,1 616 105,2 624 129,7 800 99,3 999 121,6 0808 10 20, 0808 10 50, 0808 10 90 388 90,5 400 114,1 404 128,1 508 76,9 512 85,2 524 56,0 528 79,3 720 69,7 804 85,7 999 87,3 0808 20 50 052 134,0 388 98,9 512 88,2 999 107,0 0809 10 00 052 182,6 092 189,7 094 69,5 999 147,3 0809 20 95 052 290,6 400 288,5 404 322,5 616 183,0 999 271,2 0809 30 10, 0809 30 90 052 156,5 999 156,5 0809 40 05 512 91,6 624 177,4 999 134,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.